DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 4 and 16 is/are cancelled.
Prior claim objections are withdrawn and/or overcome by amendments.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment regarding Claims was given in a telephone interview with Daniel M. Fitzgerald (Registration No. 38,880) on 12/27/2021.

Claims - - Please amend claims 1, 6 and 9 as follows:

1.	(currently amended)  A computer-based method for self-generation of a physical payment card for an identified payment card account, the method implemented using a computer device including at least one processor, said method comprising: 
receiving, by the at least one processor, a request from a user for generating the physical payment card; 

integrating, by the at least one processor, an account number associated with the payment card account into a model data file representing a card body of the physical payment card; and
transmitting, by the at least one processor, the model data file including the integrated account number to a 3-dimensional printing device, wherein the model data file further includes instructions for fabricating the card body including the integrated account number according to the model data file with the 3-dimensional printer device, and wherein the 3-dimensional printing device fabricates the card body.

6.	(currently amended)  The method of Claim 1, wherein 

9.	(currently amended)  A computing device for self-generation of a physical payment card for a cardholder, said computing device comprising a processor communicatively coupled to a memory, said computing device programmed to:
accept an identified payment card account for a physical payment card to be fabricated;
integrate an account number associated with the identified payment card account into a model data file representing a card body of the physical payment card; and
transmit the model data file including the integrated account number to a 3-dimensional printing device, wherein the model data file further includes instructions for fabricating the card , and
wherein the 3-dimensional printing device fabricates the card body.

Allowable Subject Matter
Claim(s) 1-3, 5-15 and 17-23 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 

The application is allowable for the reasons set forth in the “Analysis" section (page(s) 3-13) of the decision of the Patent Trial and Appeal Board (Notification Date 10/5/2021), which is hereby incorporated by reference. As noted therein, and as argued on page(s) 5-6 of Appellant’s Appeal Brief and page(s) 1-2 of Reply Brief, the claimed invention requires a model data file that represents a card body of the physical payment card as well as instructions for fabricating the card body, whereas the closest prior art requires addition of customized features onto a preexisting card body which does not teach or suggest the claimed invention.
Further, as per the 101 analysis in the decision of the Patent Trial and Appeal Board, claims 1 and 9 have been amended to comply with the 101 guidance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119